Citation Nr: 0600114	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to March 1981.  This appeal is before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision of the Salt Lake City, Utah Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In 
October 2003 the case was remanded for further development 
and to meet due process considerations.  The case has been 
reassigned to the undersigned in the absence of the Veterans 
Law Judge who addressed this matter in October 2003.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of an October 1998 
rating decision that declined to reopen a claim for service 
connection for schizophrenia which had been previously denied 
based on findings that his schizophrenia pre-existed, and was 
not aggravated by, service.

2.  Evidence received since the October 1998 rating decision 
is either cumulative or redundant or does not bear on whether 
schizophrenia pre-existed or was aggravated by service, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for schizophrenia may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 ( effective for claims to reopen 
filed prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate.  
38 U.S.C.A. § 5193(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Here, the veteran did not have adequate content-complying 
notice prior to the initial AOJ determination on the matter 
at hand.  This was noted when the case came before the Board 
in October 2003.  In part, the Board's October 2003 remand 
ordered that proper VCAA notice be issued.  The RO 
accomplished this by letter in April 2004, when the veteran 
received full content-complying notice, including (at p. 2) 
to submit anything he had pertaining to the claim.  The 
veteran is not prejudiced by the notice timing defect, as he 
has had ample opportunity to supplement the record and 
participate in the adjudicatory process since notice was 
given, and the RO then readjudicated the matter.  See July 
2005 Supplemental Statement of the Case (SSOC).

Regarding the duty to assist, the RO has assisted the veteran 
by seeking all records he identified.  He was advised of the 
fruits of the development by SSOC.  Notably, the duty to 
assist by scheduling an examination or arranging for a 
medical opinion does not attach in a claim to reopen unless 
the claim is indeed reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

Factual Background.  

An unappealed August 1982 rating decision denied service 
connection for a psychiatric disorder, undifferentiated type 
schizophrenic disorder, based on findings that such 
disability pre-existed, and was not aggravated by service.  
The veteran made a number of prior attempts since to reopen 
the claim, each denied by the RO.  The most recent such prior 
denial of an attempt to reopen was in October 1998.  The 
veteran filed a notice of disagreement (NOD) with that 
decision, but did not submit a substantive appeal after a SOC 
was issued; and the RO closed the case. 

The instant appeal stems from the RO's September 2001 denial 
of the veteran's April 2001 claim to reopen.  

The evidence of record in October 1998 included records of a 
January 1980 (pre-service evaluation of the veteran) while he 
was incarcerated at a state facility.  He reported visual 
hallucinations and expressed delusional ideas with a paranoid 
tone.  Psychological testing was determined compatible with a 
schizoaffective disorder.  Residual paranoid schizophrenia 
was diagnosed, and the veteran was placed on medication for 
such disease.  On hospital discharge in March 1980, it was 
noted that the veteran was still somewhat psychotic, and 
needed follow-up mental health care.  

On the veteran's service enlistment examination in April 
1980, it was reported that no abnormalities were noted.  
There were no separate psychiatric findings and there is no 
associated report of medical history.  

In September 1980, the veteran was picked up by the military 
police several days after he failed to report for his flight 
for a transfer to overseas duty, and was brought to a service 
hospital for psychiatric evaluation.  He revealed his 
psychiatric treatment at a state hospital.  He related a long 
history of auditory hallucinations and delusional thinking.  
On admission, delusions, bizarre behavior, inappropriate 
affect, disorientation, and markedly impaired intellectual 
functioning and judgment were noted.  The impressions were 
rule out manic depressive illness, rule out schizophrenia.  
In late September 1980, the veteran was transferred to 
another service hospital, where psychiatric treatment with 
medications continued.  In October 1980, the primary 
diagnosis listed was chronic undifferentiated schizophrenia, 
with acute exacerbation, existing prior to service.  Alcohol 
dependence and mixed substance abuse were also diagnosed.  

In November 1980, a service medical board concluded that the 
veteran's medical condition interfered with the performance 
of his military duties.  It was found that the condition pre-
existed enlistment, and was not aggravated by service.  In 
January 1981, a service Physical Evaluation Board concluded 
that schizophrenia pre-existed the veteran's service, and was 
not aggravated by service, but that any increase was the 
result of natural progression.  The Board recommended 
separation from service.  In February 1981, the veteran was 
transferred to a VA Medical Center (VAMC), where he was 
continued on psychiatric medication.  He was separated from 
service effective in March 1981.

Records of outpatient and inpatient mental health treatment 
of the veteran at the Salt Lake City, Utah VAMC in the early 
1980s, and with the Salt Lake County Division of Mental 
Health (later renamed Valley Mental Health) throughout the 
1980s reflect ongoing postservice mental health treatment, 
including periods of hospitalization several times per year.  
There is also documentation of the veteran's participation in 
testing by a University of Utah psychologist in 1995 to 1997, 
and of treatment with a Dr. R in 1998.

In May 1989, the veteran requested a change in the character 
of his military discharge to a medical discharge.  He 
asserted that he had was free of mental illness prior to 
service, and that schizophrenia began during service.  He 
indicated that his first psychiatric hospitalization was 
during service in September 1980.

In an October 1989 statement, the veteran asserted that his 
psychiatric disability was aggravated by his military 
service.  He stated that he reported having a nervous problem 
when he entered service.  He indicated that medical personnel 
had found him to be in good condition at enlistment, but that 
a nervous problem began to act up during basic training.  In 
subsequent statements, he continued to focus on the 
contention that his schizophrenia worsened during service.

The report of a March 1998 psychiatric evaluation noted that 
the veteran had a history of schizophrenia dating back to the 
1970s.  It was noted that he had been stabilized most of 
1997, but became more psychotic in January 1980.  

The October 1998 rating decision declined to reopen the 
veteran's claim seeking service connection for a psychiatric 
disability, schizophrenia, finding essentially that evidence 
received still did not show that the veteran's schizophrenia 
was aggravated by service.  The veteran filed a NOD with the 
October 1998 rating decision; however, after the RO issued a 
SOC in the matter in January 1999 (and was advised that to 
continue the appeal he had to file a substantive appeal, and 
of the time limits for filing such appeal) he did not 
respond.  

The evidence that has added to the claims file since October 
1998 essentially consists of additional mental health 
treatment records.  These include state hospital records from 
1980 and county mental health agency records from the 1980s.  
Also received were additional records from Valley Mental 
Health, dated from 1987 through 2005, and VA inpatient and 
outpatient treatment notes dated from 1995 to 2000.  These 
records essentially report the progression and ongoing 
treatment of the veteran's schizophrenia, and on occasion 
include references to history previously noted.

                                              Criteria and 
Analysis

Generally, if a rating decision is not appealed within a year 
after notice of the decision is issued, or if an appeal of 
the decision is not perfected by a substantive appeal within 
60 days after an SOC is issued (or within the remainder of 
the year from notice of the decision), such decision becomes 
final, and may not be reopened and allowed on the same 
factual background.  38 U.S.C.A. §§ 7104, 7105. 

However, a claim that has been denied (and the denial has 
become final) shall be reopened if new and material evidence 
with respect to that claim is presented or secured.  
38 U.S.C.A. § 5108.  

Under the applicable version of 38 C.F.R. § 3.156, new and 
evidence means evidence, not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).  

[The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen received on or after August 29, 2001.  
The instant petition to reopen was received in April 2001, 
and the revised 38 C.F.R. § 3.156 does not apply.]

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The most 
recent final disallowance of the veteran's claim was an 
October 1998 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

As the 1982 rating decision initially denying the veteran's 
claim of service connection for schizophrenia was not 
appealed, and as he did not appeal, or perfect an appeal of, 
the subsequent rating decisions which declined to reopen the 
claim, those decisions are final based on the evidence then 
of record.   38 U.S.C.A. §§ 7104, 7105.  

The question before the Board is whether evidence received 
since the October 1998 rating decision is new and material so 
as to allow for the claim to be reopened.  38 U.S.C.A. 
§ 5108.  

Since the claim was previously denied on the basis that 
schizophrenia pre-existed, and was not aggravated by, 
service, for evidence to be new and material in the matter, 
i.e., to bear directly on the matter at hand, it would have 
to tend to show either that schizophrenia did not pre-exist 
service, or that it was indeed aggravated by service.  

None of the evidence received since the October 1998 rating 
decision addresses either of these two factors.  The evidence 
received since October 1998 consists essentially of two types 
of medical records.  First, there are copies of records of 
pre-April 1998 treatment and evaluations of the veteran.  As 
such records were previously of record, they are redundant, 
and not "new" evidence.  The second type of medical records 
received are records of ongoing psychiatric treatment and 
evaluations the veteran has received since October 1998.  
These records are cumulative to the evidence of record in 
October 1998.  They continue to show that the veteran has 
psychiatric disability, but do not tend to show that 
schizophrenia did not pre-exist service (and the veteran does 
no so allege), nor that schizophrenia was aggravated by 
service.  They do not include medical comment or medical 
opinion to that effect.  They relate to matters that are not 
in dispute, i.e., that the veteran has schizophrenia and that 
the disability has periods of exacerbation and remission, and 
continues to be treated.  

In summary no new evidence received since the October 1998 
rating decision addresses the bases for the prior denials of 
the veteran's claim.  Therefore, the evidence received since 
the October 1998 rating decision is not so significant that 
is must be considered in order to fairly decide the merits of 
the claim, and is not new and material.  Accordingly, the 
claim seeking service connection for schizophrenia may not be 
reopened.



ORDER

The appeal seeking to reopen a claim of service connection 
for schizophrenia is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


